DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2021 has been entered.
 Response to Amendment
The amendments filed with the written response received on November 23, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 2, 12, 17, and 26 have been amended; claims 16, 22, and 28-29 are canceled; and claims 3, 5-11, 21, and 23-25 are withdrawn from further consideration. Accordingly, claims 1-15, 17-21, and 23-27 are pending in this application, with an action on the merits to follow regarding claims 1-2, 4, 12-15, 17-20 and 26-27.
Because of the applicant's amendment, the following in the office action filed August 24, 2021, are hereby withdrawn:
Objections to the specification;
Claim rejections under 35 USC 112(a).
Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites the limitation "the entire front half" in line 28.  There is insufficient antecedent basis for this limitation in the claim.  Examiner respectfully suggests amending to recites, “an entirety of the .
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and claims 2 and 4 at least for depending from a rejected claim ) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite as it recites, “wherein the front section is a front half of the crown and the entire front half is a solid surface such that the portion of the top surface of the front section that is covered by the brim is a solid surface that extends from engagement with the brim at the highest brim point to the lowest crown point….” As “a solid surface” was recited in the beginning of the limitation, it is unclear if the second recitation of “a solid surface” is referring the same solid surface or to a different solid portion of the solid surface that extends from engagement with the brim at the highest brim point to the lowest crown point….”
Allowable Subject Matter
Claims 12-15, 17-20 and 26-27 allowed.
Claims 1-2 and 4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments filed November 23, 2019 with respect to the rejection(s) of claim(s) 1-2 and 4 under 35 USC 103 have been fully considered and are persuasive due to the amendments that overcome the prior art of record.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 USC 112(b).
Applicant’s arguments, with respect to claims 12-13, 15, 17, and 26-27 have been fully considered and are persuasive due to the amendments that overcome the prior art of record and .  The prior art rejection of claims 12-13, 15, 17, and 26-27 has been withdrawn. 
Examiner notes withdrawn claims 3, 5-11, 21, and 23-25 may be eligible for rejoinder if the claims are in the appropriate form and free from claim rejections and 35 USC 112(a) and 112(b) rejections.  Examiner respectfully suggests reviewing and amending or cancelling the withdrawn claims as appropriate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./           Primary Examiner, Art Unit 3732